UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 August13, 2014 Date of Report (Date of earliest event reported) GlobalSCAPE, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33601 74-2785449 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4500 Lockhill Selma Road, Suite 150 San Antonio, Texas 78249 (210) 308-8267 (Address of principal executive offices and Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 13, 2014, GlobalSCAPE, Inc (“GlobalSCAPE” or the “Company”) issued a press release announcing financial results for the Company’s second quarter of fiscal year 2014. A copy of the press release is furnished with this report as Exhibit 99.1. Such information, including the Exhibit attached hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibit 99.1 Press Release dated August 13, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBALSCAPE, INC. By: /s/Jim Albrecht Jim Albrecht, Chief Financial Officer Dated: August 13, 2014 EXHIBIT INDEX Exhibit Number Document Description Press release dated August 13, 2014 announcing GlobalSCAPE’s 2014 second quarter financial results.
